ACCEPTED
                                                                                         03-14-00538-CR
                                                                                                 4241503
                                                                                THIRD COURT OF APPEALS
                                                                                          AUSTIN, TEXAS
                                                                                    2/23/2015 7:56:12 AM
                                                                                        JEFFREY D. KYLE
                                 No. 03-14-00538-CR                                                CLERK

    IN THE COURT OF APPEALS FOR THE THIRD JUDICIAL DISTRICT
                      OF TEXAS, AT AUSTIN         FILED IN
                                                                  3rd COURT OF APPEALS
                                                                      AUSTIN, TEXAS
                                   Gary Don Ray                   2/23/2015 7:56:12 AM
                                       Appellant                    JEFFREY D. KYLE
                                                                          Clerk
                                           v.
                                The State of Texas
                                        Appellee

On Appeal from the 452nd District Court of McCulloch County in Cause No. 5840
              The Honorable Robert R. Hoffman, Judge Presiding

      Unopposed Motion for Extension of Time
          To File State’s Brief on Appeal
TO THE HONORABLE JUSTICES OF THE THIRD COURT OF APPEALS:
      COMES NOW, the State of Texas, by and through her duly elected District
Attorney, Appellee in the above styled and numbered cause, and respectfully enters
this “Unopposed Motion for Extension of Time to File State’s Brief on Appeal,” and
in support of such Motion would show the Court:
                                            I
      Appellant was convicted of the offense of criminal trespass in case number 5840,
McCulloch County. Appellant was sentenced to 270 days in the McCulloch County
Jail and assessed a $4,000 fine. Appellant filed his notice of appeal with the trial court
on August 1, 2014.
                                            II
      The deadline for filing the State’s Brief with the Court was February 19, 2015.
 This request for an extension is based upon the inability of counsel for the State to
finish research on the issues raised by the trial of the case and as set out in Appellant’s
brief.
                                             III
         Counsel for the State would further show that he will require an additional thirty
(30) days in which to complete the research and prepare the State’s Brief. This is the
State’s first request for an extension of time in which to file its brief. Counsel would
show that M. Patrick Maguire, counsel of record for Appellant, does not oppose the
request for an extension.

                                          Prayer
         WHEREFORE PREMISES CONSIDERED, the undersigned prays this
Honorable Court to grant the State’s motion for extension of time in which to file its
brief, and Order that the deadline for filing such be extended an additional thirty (30)
days, until March 23, 2015, or until such time as set by this Court.
                                              Respectfully submitted,
                                              /s/    Tonya Spaeth Ahlschwede
                                              Tonya Spaeth Ahlschwede
                                              District Attorney, 452nd District Court
                                              P.O. Box 635
                                              Mason, Texas 76856
                                              eMail: tsa@452da.net
                                              Tel: 325-347-8400
                                              Fax: 325-347-8404
                                              State Bar Card No. 24025656

                                              Attorney for the State of Texas




                                              2
                 Certificate of Compliance and Delivery

      This is to certify that: (1) this document, created using WordPerfect™ X7

software, contains 370 words, excluding those items permitted by Rule 9.4 (i)(1),

Tex.R.App.Pro., and complies with Rules 9.4 (i)(2)(B) and 9.4 (i)(3), Tex.R.App.Pro.;

and (2) on February 23, 2015, a true and correct copy of the above and foregoing

“Unopposed Motion for Extension of Time To File State's Brief on Appeal” was

transmitted via the eService function on the State's eFiling portal, to M. Patrick

Maguire (mpmlaw@ktc.com), counsel of record for the Appellant.

                                          /s/   Tonya Spaeth Ahlschwede

                                          Tonya Spaeth Ahlschwede
                                          Counsel for the State of Texas




                                         3